ORDER

PER CURIAM:
Henry Loftis appeals from his convictions for first-degree pharmacy robbery, § 569.025, RSMo 1994, first-degree burglary, § 569.160, RSMo 1994, attempted first-degree robbery, §§ 564.011 and 569.020, RSMo 1994, and two counts of armed criminal action, § 571.015, RSMo 1994. The trial court sentenced Mr. Loftis, as a prior and persistent offender, to a total prison term of sixty years. On appeal, Mr. Loftis contends that the trial court erred by: (1) admitting exhibits for which the State did not lay a proper foundation; and (2) overruling his objection to the State’s closing argument because the State made an improper reference to his *736failure to testify. Mr. Loftis also contends that the trial court plainly erred by allowing , A .. hearsay testimony.
The judgment of the trial court is affirmed. Rule 30.25(b).